Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 1 of 13 PageID 612



                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

    PRO VIDEO INSTRUMENTS, LLC,

                           Plaintiff,

    v.                                                          Case No: 6:18-cv-1823-Orl-31KRS

    THOR FIBER, INC.,

                     Defendant.
    ___________________________________

                   CASE MANAGEMENT AND SCHEDULING ORDER

           Having considered the case management report prepared by the parties, the Court enters this

    case management and scheduling order:

     Motions to Add Parties or to Amend Pleadings                                       MARCH 11, 2019

     Disclosure of Expert Reports                                  Plaintiff:          AUGUST 1, 2019
                                                                 Defendant:         SEPTEMBER 3, 2019
                                                                  Rebuttal:                     None
     Discovery Deadline                                                               OCTOBER 1, 2019
     Dispositive Motions                                                            NOVEMBER 1, 2019
     The parties will be advised if paper copies of exhibits in support of
     motions will be required.
     Daubert Motions                                                                 DECEMBER 2, 2019
     The parties will be advised if paper copies of exhibits in support of
     motions will be required.
     Mediation                                                      Deadline:          JANUARY 2, 2020
                                                                    Mediator:           Brian R. Gilchrist
                                                                     Address:                PO Box 3791
                                                                                       Orlando, FL 32802
                                                                 Telephone:                (407) 841-2330

     Meeting In Person to Prepare Joint Final Pretrial Statement                     FEBRUARY 4, 2020
     Joint Final Pretrial Statement                                                 FEBRUARY 14, 2020
     All Other Motions Including Motions in limine                                  FEBRUARY 28, 2020

     Final Pretrial Conference                                        Date:            MARCH 12, 2020
                                                                      Time:                     1:30 PM
                                                                     Judge:     Judge Gregory A. Presnell
Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 2 of 13 PageID 613



     Trial Briefs and Color-Coded Deposition Designations                              MARCH 23, 2020

     Trial Term Begins                                                                    APRIL 1, 2020
                                                                                            at 9:15 AM
     Estimated Length of Trial                                                                    5 days

     Jury/Non-Jury                                                                                  Jury

     Designated Lead Counsel                              Attorney Name:            Coleman W. Watson
     Pursuant to Local Rule 9.04(a)(3)
     Lead Counsel Telephone Number                   Telephone Number:                    (407) 377-6634
     Other Matters:




           The purpose of this Order is to discourage wasteful pretrial activities and to secure the just,

    speedy, and inexpensive determination of the action. This Order controls the subsequent course of

    this proceeding. Counsel and all parties (both represented and pro se) shall comply with the Federal

    Rules of Civil Procedure, the local rules of this court, and with the Administrative Procedures for

    Case Management/Electronic Case Filing.         A copy of the Local Rules and Administrative

    Procedures may be viewed at http://www.flmd.uscourts.gov.

    I.     DISCOVERY

           A.       Certificate of Interested Persons and Corporate Disclosure Statement – This
    Court has previously ordered each party, intervenor, non-party movant, and Rule 69 garnishee to
    file and serve a Certificate of Interested Persons and Corporate Disclosure Statement using a
    mandatory form. No party may seek discovery from any source before filing and serving a
    Certificate of Interested Persons and Corporate Disclosure Statement. A motion, memorandum,
    response, or other paper – including emergency motion – may be denied or stricken unless the filing
    party has previously filed and served a Certificate of Interested Persons and Corporate Disclosure
    Statement. Any party who has not already filed and served the required certificate shall do so within
    the time required by this Order, or sanctions may be imposed.

           B.     Discovery Not Filed - The parties shall not file discovery materials except as
    provided in Local Rule 3.03. The Court encourages the exchange of discovery by email or by other
    electronic means. See Local Rule 3.03(e).

           C.      Limits on Discovery - Absent leave of Court, the parties may take no more than 10
    depositions per side (not per party). Fed.R.Civ.P. 30(a)(2)(A); Fed.R.Civ.P. 31(a)(2)(A). Absent
    leave of Court, the parties may serve no more than 25 interrogatories, including sub-parts.


                                                    -2-
Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 3 of 13 PageID 614



    Fed.R.Civ.P. 33(a). Absent leave of the Court or stipulation by the parties, each deposition is limited
    to one day of seven hours. Fed.R.Civ.P. 30(d)(1). The parties may agree by stipulation on other
    limits on discovery within the context of the limits and deadlines established by this Case
    Management and Scheduling Order, but the parties may not alter the terms of this Order without
    leave of Court. See Fed.R.Civ.P. 29.

            D.      Discovery Deadline - Each party shall timely serve discovery requests so that the
    required response is due 20 days prior to the discovery deadline. The Court may deny as untimely
    all motions to compel filed after the discovery deadline.

           E.       Disclosure of Expert Testimony - On or before the date set forth in the above table
    for the disclosure of expert reports, the parties shall fully comply with Federal Rule of Civil
    Procedure 26(a)(2) and 26(e). Expert testimony on direct examination at trial will be limited to the
    opinions, bases, reasons, data, and other information disclosed in the written expert report disclosed
    pursuant to this Order. Failure to disclose such information may result in the exclusion of all or part
    of the testimony of the expert witness.

           F.       Confidentiality Agreements - The parties may reach their own agreement regarding
    the designation of materials as “confidential.” There is no need for the Court to endorse the
    confidentiality agreement. The Court discourages unnecessary stipulated motions for protective
    orders. The Court will enforce stipulated and signed confidentiality agreements. Each
    confidentiality agreement or order shall provide, or shall be deemed to provide, that “no party shall
    file a document under seal without first having obtained an order granting leave to file under seal
    on a showing of particularized need.” See also “Motions to File under Seal” below.

    II.    MOTIONS

           A.        Certificate of Good Faith Confidence - Before filing any motion in a civil case, the
    moving party shall confer with the opposing party in a good faith effort to resolve the issues raised
    by the motion and shall file with the motion a statement certifying that the moving party has
    conferred with the opposing party and that the parties have been unable to agree on the resolution
    of the motion. Local Rule 3.01(g). A certification to the effect that opposing counsel was
    unavailable for a conference before filing a motion is insufficient to satisfy the parties’ obligation
    to confer. No certificate is required in a motion for injunctive relief, for judgment on the pleadings,
    for summary judgment, to dismiss or to permit maintenance of a class action, to dismiss for failure
    to state a claim upon which relief can be granted, or to involuntarily dismiss an action. Nonetheless,
    the Court expects that a party alleging that a pleading fails to state a claim will confer with counsel
    for the opposing party before moving to dismiss and will agree to an order permitting the filing of a
    curative amended pleading. Fed.R.Civ.P. 15. The term “counsel” in Rule 3.01(g) includes pro se
    parties acting as their own counsel, thus requiring movants to confer with pro se parties and
    requiring pro se movants to file Rule 3.01(g) certificates. The term “confer” in Rule 3.01(g) requires
    a substantive conversation in person or by telephone in a good faith effort to resolve the motion
    without court action and does not envision an exchange of ultimatums by email or letter. Counsel
    who merely “attempt” to confer have not “conferred.” Counsel must respond promptly to inquiries
    and communications from opposing counsel. The Court will deny motions that fail to include an
    appropriate, complete Rule 3.01(g) certificate.

           B.      Extension of Deadlines

                                                     -3-
Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 4 of 13 PageID 615



           The parties may not extend deadlines established in this Case Management and Scheduling
    Order without the approval of the Court.

                     1.     Dispositive Motions Deadline and Trial Not Extended – Motions to extend
    the dispositive motions deadline or to continue the trial are disfavored. See Local Rule
    3.05(c)(2)(E). A motion for a continuance of the trial is subject to denial if it fails to comply with
    Local Rule 3.09. In light of the Court’s trial calendar, a motion for summary judgment should be
    filed at least four months prior to the trial date.

                    2.      Extensions of Other Deadlines Disfavored - Motions for an extension of
    other deadlines established in this Order, including motions for an extension of the discovery period,
    are disfavored. The deadline will not be extended absent a showing of good cause. Fed.R.Civ.P.
    16(b). Failure to complete discovery within the time established by this Order shall not constitute
    cause for continuance. A motion to extend an established deadline normally will be denied if the
    motion fails to recite that: 1) the motion is joint or unopposed; 2) the additional discovery is
    necessary for specified reasons; 3) all parties agree that the extension will not affect the dispositive
    motions deadline and trial date; 4) all parties agree that any discovery conducted after the dispositive
    motions date established in this Order will not be used for summary judgment purposes; and 5) no
    party will use the granting of the extension in support of a motion to extend another date or deadline.
    The filing of a motion for extension of time does not toll the time for compliance with deadlines
    established by Rule or Order.

            C.     Motions to Compel and for Protective Order - Motions to compel and motions for
    a protective order will be denied unless the motion fully complies with Local Rule 3.04, requiring
    the motion to quote in full each interrogatory, question, or request; to quote in full opposing party’s
    objection and grounds, or response which is asserted to be insufficient; and to state the reasons the
    motion should be granted.

             D.      Motions to File under Seal - Whether documents filed in a case may be filed under
    seal is a separate issue from whether the parties may agree that produced documents are confidential.
    Motions to file under seal are disfavored, and such motions will be denied unless they comply with
    Local Rule 1.09.

            E.      Memoranda in Opposition - Each party opposing any written motion shall file,
    within 14 days after being served with such motion, a legal memorandum with citation of authorities
    in opposition to the relief requested. Local Rule 3.01(b). Where no memorandum in opposition has
    been filed, the Court may grant the motion as unopposed.

            F.      Emergency Motions - The Court may consider and determine emergency motions
    at any time. Local Rule 3.01(e). Counsel should be aware that the designation “emergency” may
    cause a judge to abandon other pending matters in order to immediately address the “emergency.”
    The Court may sanction any counsel or party who designates a motion as an “emergency” under
    circumstances that are not a true emergency. Id. Promptly after filing an emergency motion, counsel
    shall contact the chambers of the presiding judge to notify the Court that an emergency motion has
    been filed.

           G.      Page Limit - No party shall file a motion and supporting memorandum in excess of
    25 pages or a response in excess of 20 pages except by permission of the Court. Local Rule 3.01(a)


                                                     -4-
Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 5 of 13 PageID 616



    and (b). Motions for relief from page limitations are disfavored and will not be granted without a
    specific showing of good cause.

            H.       Motions for Summary Judgment Required Materials - A motion for summary
    judgment shall specify the material facts as to which the moving party contends there is no genuine
    issue for trial, and shall be accompanied by a memorandum of law, affidavits, and other evidence
    in the form required by Fed.R.Civ.P. 56. The motion for summary judgment and supporting
    memorandum of law shall be presented in a single document of not more than 25 pages. Local Rule
    3.01(a). Each party opposing a motion for summary judgment shall file and serve, within 30 days
    after being served with such motion, a legal memorandum with a citation of authorities in opposition
    to the relief requested of not more than 20 pages. Id. The memorandum in opposition shall specify
    the material facts as to which the opposing party contends there exists a genuine issue for trial, and
    shall be accompanied by affidavit(s) and other evidence in the form required by Fed.R.Civ.P. 56.
    The moving party may file a reply memorandum, not exceeding 10 pages, within 14 days after the
    response is served. Both the movant and the party opposing summary judgment shall provide
    pinpoint citations to the pages and lines of the record supporting each material fact. General
    references to a deposition are inadequate. On or before the date on which the memorandum in
    opposition is due, the parties may also file a stipulation of agreed material facts signed by the movant
    and the parties opposing summary judgment pursuant to Local Rule 4.15. Material facts set forth
    in the stipulation will be deemed admitted for the purposes of the motion.

            I.        Daubert and Markman Motions - On or before the date established in the above
    table for the filing of motions for summary judgment, any party seeking a ruling pursuant to Daubert
    v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579 (1993) (admissibility of expert opinions) or
    pursuant to Markman v. Westview Instruments, Inc., 517 U.S. 370 (1996) (interpretation of a patent
    claim) shall file an appropriate motion. The parties shall prepare a glossary of technical or scientific
    terms where appropriate for the Court.

            J.     All Other Motions Including Motions in limine1 - On or before the date established
    in the above table, the parties shall file and serve all other motions including motions in limine.
    Local Rule 3.01(g) applies, and the parties shall confer to define and limit the issues in dispute.

    III.   JOINT FINAL PRETRIAL STATEMENT

           A.      Meeting In Person - On or before the date established in the above table, lead trial
    counsel for all parties and any unrepresented parties shall meet together in person pursuant to
    Local Rule 3.06(b) in a good faith effort to:

                   1.      settle the case;

                   2.      stipulate to as many facts and issues as possible;

                   3.      tag, mark, identify, examine, copy, and list all original trial exhibits
    (including actual document exhibits) that any party will offer in evidence or otherwise tender to any
    witness during trial (Local Rule 3.06(b)(3) and 3.07(a)); and prepare and exchange a final exhibit

           1
            Absent leave of Court, each party is limited to filing a single Omnibus Motion in limine,
    which shall not exceed 25 pages.

                                                     -5-
Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 6 of 13 PageID 617



    list on the Clerk’s approved form (attached hereto) bearing a description identifying each exhibit
    and any objections thereto (Local Rule 3.07(b)). It is anticipated that counsel will agree to the
    admission of the bulk of the opposing parties’ exhibits without objection and shall designate on the
    exhibit list the exhibits which the Court may admit without objection at trial. Absent good cause,
    the Court will not receive in evidence over objection any exhibits – including charts, diagrams, and
    demonstrative evidence – not presented to opposing counsel or unrepresented parties for inspection
    and copying at the required meeting or not listed in the Joint Final Pretrial Statement. Photographs
    of sensitive exhibits (i.e., guns, drugs, valuables) and of non-documentary evidence, and reductions
    of documentary exhibits larger than 8 ½” by 11”, which are to be substituted for original exhibits
    after conclusion of the trial, must be presented to opposing counsel for examination at the meeting
    to prepare the Joint Final Pretrial Statement. Objections to such photographs or reductions of
    exhibits must be listed in the Joint Final Pretrial Statement. The parties are directed to contact the
    trial judge’s courtroom deputy clerk to discuss exhibits and equipment to be used during trial; and

                    4.      exchange the names and addresses of all witnesses and a summary of their
    testimony.

            B.      The Joint Final Pretrial Statement

                    1.      Form of Joint Final Pretrial Statement - On or before the date established
    in the above table, the parties shall file a Joint Final Pretrial Statement that strictly conforms to the
    requirements of Local Rule 3.06(c) and this Order. This case must be fully ready for trial at the
    time that the Joint Final Pretrial Statement is due. Lead trial counsel for all parties, or the parties
    themselves if unrepresented, shall sign the Joint Final Pretrial Statement. The Court will strike
    pretrial statements that are unilateral, incompletely executed, or otherwise incomplete. Inadequate
    stipulations of fact and law will be stricken. Sanctions may be imposed for failure to comply,
    including the striking of pleadings. At the conclusion of the final pretrial conference, all pleadings
    are deemed to merge into the Joint Final Pretrial Statement, which will control the course of the
    trial. Local Rule 3.06(e).

                    2.       Exhibit List (Local Rules 3.06(c)(4) and 3.07(b)) - The parties and counsel
    shall designate which exhibits will likely be offered into evidence at trial (the “A” List) and which
    exhibits may be offered into evidence at trial (the “B” List). The Exhibit Lists shall be filed on the
    Clerk’s approved form, which is attached hereto. Unlisted exhibits will not be received into
    evidence at trial, except by order of the Court in the furtherance of justice. See Local Rule 3.06(e).
    The Joint Final Pretrial Statement must have attached each party’s exhibit list on the approved form
    listing each specific objection (“all objections reserved” does not suffice) to each numbered exhibit
    that remains after full discussion and stipulation. Objections not made – or not made with specificity
    – are waived.

                   3.      Witness List (Local Rule 3.06(c)(5)) - The parties and counsel shall
    designate which witnesses will likely be called (the “A” List), and also designate which witnesses
    may be called (the “B” List) . Absent good cause, the Court will not permit over objection testimony
    from unlisted witnesses at trial. This restriction does not apply to true rebuttal witnesses (i.e.,
    witnesses whose testimony could not reasonably have been foreseen to be necessary). Records
    custodians may be listed but will not likely be called at trial, except in the rare event that authenticity
    or foundation is contested. For good cause shown in compelling circumstances, the Court may



                                                       -6-
Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 7 of 13 PageID 618



    permit presentation of testimony in open court by contemporaneous transmission from a different
    location. Fed. R. Civ. P. 43(a).

                    4.      Depositions - The Court discourages the use of depositions, except for
    impeachment purposes. At the required meeting, counsel and unrepresented parties shall exchange
    the pages and lines of each deposition (except where used solely for impeachment) to be published
    at trial. The parties shall include in the Joint Final Pretrial Statement a page-and-line description of
    such testimony. Ten days prior to trial, the parties shall file color-coded deposition transcripts, in
    full-page format, with objections noted in the margins.

                    5.      Joint Jury Instructions, Verdict Form, Voir Dire Questions - In cases to
    be tried before a jury, the parties shall attach to the Joint Final Pretrial Statement a single jointly-
    proposed set of jury instructions in order of presentation to the jury, together with a single
    jointly-proposed jury verdict form. Local Rule 5.01(c). The parties should be considerate of their
    jury, and therefore should submit short, concise special verdict forms. The Court prefers pattern
    jury instructions approved by the Florida Supreme Court (in diversity cases) or the United States
    Court of Appeals for the Eleventh Circuit. A party may include at the appropriate place in the single
    set of jointly-proposed jury instructions a contested charge, so designated with the name of the
    requesting party and bearing at the bottom a citation of authority for its inclusion, together with a
    summary of the opposing party’s objection. The Court will deny outright a proposed instruction
    that is “slanted” in any way. The Court requires that the parties provide to the Court an email2
    containing the jury instructions and verdict form in Microsoft Word® format. The parties
    may include in the Joint Final Pretrial Statement a single list of jointly-proposed questions for the
    Court to ask the venire during voir dire.

            C.       Coordination of Joint Final Pretrial Statement - All parties are responsible for
    filing a Joint Final Pretrial Statement in full compliance with this order. Plaintiff’s counsel (or
    Plaintiff if all parties are proceeding pro se) shall have the primary responsibility to coordinate
    compliance with this Order. See Local Rule 3.10 (relating to failure to prosecute). If the plaintiff
    is proceeding pro se, defense counsel shall coordinate compliance. If counsel is unable to coordinate
    such compliance, counsel shall timely notify the Court by written motion or request for a status
    conference.

           D.       Trial Briefs and Other Materials

                    1.     Trial Briefs - The Court will discuss the issue of trial briefs at the pretrial
    conference.

                    2.     Exhibit Notebook - On the first day of a jury trial or non-jury trial, the parties
    shall provide to the Court two bench notebooks containing marked copies of all “A” List exhibits.

    IV.    MEDIATION




           2
               Email should be sent to chambers_FLMD_Presnell@flmd.uscourts.gov

                                                      -7-
Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 8 of 13 PageID 619



           A.     Purpose - To minimize litigation cost and to secure the just, speedy, and inexpensive
    determination of this action, all parties shall participate in good faith in mediation. See Fed.R.Civ.P.
    1; Fed.R.Civ.P. 16(a)(5); Local Rules 1.01(b), 9.01(b).

           B.       The Mediator - This Court prefers to appoint the certified mediator, if any, chosen
    by the parties in their Case Management Report. If no such mediator has been chosen, the Court
    will designate a mediator pursuant to Local Rule 9.04.

           C.      Last Date to Mediate - The parties shall complete the mediation conference on or
    before the mediation date set forth in the above table. Despite Local Rule 9.05(d), neither the
    mediator nor the parties have authority to continue the mediation conference beyond this date
    except on express order of the Court. In any Track Three case, complex case, or case involving
    multiple parties, the mediator has the authority to conduct the mediation in a series of sessions and
    in groups of parties so that mediation is completed by the mediation deadline.

            D.     Mediator’s Authority - The mediator shall have all powers and authority to conduct
    a mediation and to settle this case as are described in Chapter Nine of the Local Rules, except as
    limited by this Order. The mediation shall continue until adjourned by the mediator. In order to
    coordinate the mediation conference, the mediator may set an abbreviated scheduling conference
    prior to the scheduled mediation. At such time, the mediator may designate one or more
    coordinating attorneys who shall be responsible for conferring with the mediator regarding the
    mediation conference. If necessary, the coordinating attorney may coordinate the rescheduling of a
    mediation conference within the time allowed in this Order.

           E.      General Rules Governing Mediation Conference

                   1.     Case Summaries - Not less than five business days prior to the mediation
    conference, each party shall deliver to the mediator and serve a written summary of the facts and
    issues of the case.

                   2.    Identification of Corporate Representative - As part of the written case
    summary, counsel for each corporate party shall state the name and general job description of the
    employee or agent who will attend and participate with full authority to settle on behalf of the
    corporate party.

                    3.      Attendance Requirements and Sanctions - Each attorney acting as lead
    trial counsel and each party (and in the case of a corporate party, a corporate representative) with
    full authority to settle shall attend and participate in the mediation conference. In the case of an
    insurance company, the term “full authority to settle” means authority to settle for the full value of
    the claim or policy limit.

                   4.    Authority to Declare Impasse - Participants shall be prepared to spend as
    much time as may be necessary to settle the case. No participant may force the early conclusion of
    a mediation because of travel plans or other engagements. Only the mediator may declare an
    impasse or end the mediation.

                   5.    Restrictions on Offers to Compromise - Evidence of an offer to
    compromise a claim is not admissible to prove liability for or invalidity of the claim or its amount.

                                                     -8-
Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 9 of 13 PageID 620



    Fed.R.Evid. 408 (includes evidence of conduct or statements made in compromise negotiations) and
    Local Rule 9.07(b). All discussion, representations and statements made at the mediation
    conference are privileged settlement negotiations. Except in a supplemental proceeding to enforce
    a settlement agreement, nothing related to the mediation conference shall be admitted at trial or be
    subject to discovery. Fed.R.Evid. 408; Local Rule 9.07. A communication between a party and a
    mediator during a private caucus is also confidential, unless the party tells the mediator that it is not.

            F.      Compensation of Mediators – The mediator shall be compensated in accordance
    with an agreement between the parties and the mediator. Unless altered by court order, the cost of
    the mediator’s services shall be borne equally by the parties to the mediation. Upon motion by the
    prevailing party at the conclusion of the case, the party’s share of the mediator’s expense may be
    taxed as costs.

            G.      Settlement and Report of Mediator - A settlement agreement reached between the
    parties shall be reduced to writing and signed by the parties and their attorneys in the presence of
    the mediator. See also Local Rule 9.06(b) and 3.08. Within seven days of the conclusion of the
    mediation conference, the mediator shall file and serve a written mediation report stating whether
    all required parties were present and whether the case settled. See Local Rule 9.06. The mediator
    may report any conduct of a party or counsel that falls short of a good faith effort to resolve the case
    by agreement or fails to comply with this Order. See Local Rule 9.05(e), 9.06(a).

    V.      FINAL PRETRIAL CONFERENCE

            A.     Lead Trial Counsel and Parties - If this order does not set a final pretrial conference
    date, the Court may later set a final pretrial conference by notice. Lead trial counsel and local
    counsel for each party, together with any unrepresented party, must attend the final pretrial
    conference in person unless previously excused by the Court. See Local Rule 3.06(d); Fed. R.
    Civ. P. 16(c).

             B.      Substance of Final Pretrial Conference - Since this case must be fully ready for
    trial at the time that the Joint Final Pretrial Statement is due, at the final pretrial conference, all
    counsel and parties must be prepared and authorized to accomplish the purposes set forth in
    Fed.R.Civ.P. 16 and Local Rule 3.06, including formulating and simplifying the issues; eliminating
    frivolous claims and defenses; admitting facts and documents to avoid unnecessary proof;
    stipulating to the authenticity of documents; obtaining advance rulings from the Court on the
    admissibility of evidence; settling the dispute; disposing of pending motions; establishing a
    reasonable limit on the time allowed for presenting evidence; and such other matters as may
    facilitate the just, speedy, and inexpensive disposition of the action. See Fed.R.Civ.P. 16(c)-(d).

     VI.    SANCTIONS - The Court may impose sanctions on any party or attorney: 1) who fails to
    attend and to participate actively in the meeting to prepare the Joint Pretrial Statement or who refuses
    to sign and file the agreed document; 2) who fails to attend the Final Pretrial Conference or who is
    substantially unprepared to participate; 3) who fails to attend the mediation and actively participate
    in good faith, or who attends the mediation without full authority to negotiate a settlement, or who
    is substantially unprepared to participate in the mediation; or 4) who otherwise fails to comply with
    this Order. Sanctions may include but are not limited to an award of reasonable attorney’s fees and
    costs, the striking of pleadings, the entry of default, the dismissal of the case, and a finding of
    contempt of court. See Fed.R.Civ.P. 16(f) and 37; Local Rules 9.05(c), (e); 28 U.S.C. § 1927.


                                                      -9-
Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 10 of 13 PageID 621



     VII.   TRIAL

            A.      Trial Before District Judge - This Court typically sets a date-certain trial date for
    civil cases approximately three months prior to the trial term. This date may be changed if necessary
    to accommodate the judge’s criminal trial docket.

            B.     Trial Before a Magistrate Judge - With respect to a civil case that remains
    pending before a District Judge as of the date of this Order, the parties may consent to proceed
    before a Magistrate Judge. Consent must be unanimous. A United States Magistrate Judge is
    available pursuant to 28 U.S.C. § 636(c) and Federal Rule of Civil Procedure 73(a) to conduct all
    further proceedings in this case (or specified motions in this case), to conduct a jury or non-jury trial
    beginning on a date certain, and to enter final judgment. A party may appeal a final judgment of
    a Magistrate Judge to the United States Court of Appeals for the Eleventh Circuit in the same manner
    as an appeal from the district court. 28 U.S.C. § 636(c)(3); Fed.R.Civ.P. 73. A party is free to
    withhold consent without adverse substantive consequences. 28 U.S.C. § 636 (c)(2); Fed.R.Civ.P.
    73(b). Consent forms are attached to this scheduling order. Fed.R.Civ.P. 73(b); Local Rule 6.05.

            C. Settlement - Counsel shall immediately notify the Court upon settlement of any case.
                 Local Rule 3.08(a). The parties shall notify the Court of any settlement or other
                 disposition of the case which will eliminate the need for a jury by 11:30 a.m. on the last
                 business day before the date scheduled for jury selection. Failure to do so will subject
                 each party to joint and several liability for jury costs. Regardless of the status of
                 settlement negotiations, the parties shall appear for all scheduled hearings, including the
                 Final Pretrial Conference and for trial absent the filing of a stipulation of dismissal signed
                 by all parties who have appeared in the action (or notice of dismissal if prior to answer
                 and motion for summary judgment) AND a court notice canceling any such court
                 proceedings. Fed.R.Civ.P. 41(a).

            DONE AND ORDERED at Orlando, Florida, January 15, 2019.




                                                                                                  
    Attachments: Exhibit List Form [mandatory form]
                 Magistrate Judge Consent / Entire Case
                 Magistrate Judge Consent / Specified Motions

    Copies to:       United States Magistrate Judge
                     All Counsel of Record
                     All Pro Se Parties




                                                       - 10 -
       Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 11 of 13 PageID 622



                                    EXHIBIT LIST
                              Government           Plaintiff              Defendant             Court



                     Case No.
                     Style:


 Exhibit      Date               Date Admitted Sponsoring            Objections /            Description of
 No.          Identified                          Witnesses          Stipulated              Exhibit
                                                                     Admissions1




        1
         Use a code (e.g. “A” or “*”) in this column to identify exhibits to be received in evidence by
agreement without objections. Otherwise, specifically state each objection to each opposed exhibit. Please note
that each date box on the left must be one inch wide to accommodate the Clerk’s stamp.
        Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 12 of 13 PageID 623
AO 85 (Rev. 8/98) Notice, Consent and Order of Reference – Exercise of Jurisdiction of United States Magistrate Judge
                                                        UNITED STATES DISTRICT COURT
                                                         MIDDLE DISTRICT OF FLORIDA
                                                             ORLANDO DIVISION

PRO VIDEO INSTRUMENTS, LLC,

                                Plaintiff,

v.                                                                                Case No: 6:18-cv-1823-Orl-31KRS

THOR FIBER, INC.,

                 Defendant.
___________________________________
                             NOTICE OF AVAILABILITY OF A UNITED STATES MAGISTRATE JUDGE
                                              TO EXERCISE JURISDICTION
         In accordance with the provisions of 28 U.S.C. 636(c) and Fed. R. Civ. P. 73, you are hereby notified that a United States
magistrate judge of this district court is available to conduct any or all proceedings in this case, including a jury or nonjury trial, and to
order the entry of a final judgment. Exercise of this jurisdiction by a magistrate judge is, however, permitted only if all parties voluntarily
consent.

         You may, without adverse substantive consequences, withhold your consent, but this will prevent the court’s jurisdiction from
being exercised by a magistrate judge. If any party withholds consent, the identity of the parties consenting or withholding consent will
not be communicated to any magistrate judge or to the district judge to whom the case has been assigned.

          An appeal from a judgment entered by a magistrate judge shall be taken directly to the United States court of appeals for this
judicial circuit in the same manner as an appeal from any other judgment of a district court.

                           CONSENT TO EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

         In accordance with the provisions of 28 U.S.C. 636(c), and Fed.R.Civ.P. 73, the parties in this case hereby voluntarily consent
to have a United States magistrate judge conduct any and all further proceedings in the case, including, the trial, order the entry of a
final judgment, and conduct all post-judgment proceedings.

               Signatures                                                   Party Represented                                   Date




                                                                 ORDER OF REFERENCE

         It Is ORDERED that this case be referred to the UNITED STATES MAGISTRATE JUDGE for all further proceedings and
the entry of judgment in accordance with 28 U.S.C. 636(c), Fed. R. Civ. P. 73 and the foregoing consent of the parties.


                 DATE                                                                                UNITED STATES DISTRICT JUDGE
NOTE:     RETURN THIS FORM TO THE CLERK OF THE COURT ONLY IF ALL PARTIES HAVE CONSENTED ON THIS FORM TO THE
          EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE.
      Case 6:18-cv-01823-GAP-KRS Document 32 Filed 01/15/19 Page 13 of 13 PageID 624


                                           UNITED STATES DISTRICT COURT
                                            MIDDLE DISTRICT OF FLORIDA
                                                ORLANDO DIVISION

PRO VIDEO INSTRUMENTS, LLC,

                        Plaintiff,

v.                                                             Case No: 6:18-cv-1823-Orl-31KRS

THOR FIBER, INC.,

                 Defendant.
___________________________________

          CONSENT TO EXERCISE JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE
              OVER DISPOSITIVE MOTIONS DESCRIBED UNDER 28 U.S.C. § 636(b)(1)(B)

                                   CONSENT TO EXERCISE OF JURISDICTION

        In accordance with the provisions of 28 U.S.C. § 636(c) and Fed.R.Civ.P. 73, the parties in this case consent to have
a United States Magistrate Judge conduct any and all proceedings and enter a final order as to each motion identified below.

        MOTION(S)



        Party Represented                                    Signatures                                         Date




                                            ORDER OF REFERENCE

         IT IS ORDERED that the above motions(s) be referred to the United States Magistrate Judge assigned to this
case to conduct all proceedings and enter a final order on such motions(s) in accordance with 28 U.S.C. § 636(c) and
Fed.R.Civ.P. 73.


             DATE                                                            UNITED STATES DISTRICT JUDGE

NOTE: RETURN THIS FORM TO THE CLERK OF COURT ONLY IF ALL PARTIES HAVE CONSENTED ON THIS
        FORM TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE.
